Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 12-14, 16-20, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over [US 11003773 B1] (Fang), hereinafter [Fang], in view of [US 10826931 B1] (Quan), hereinafter [Quan].

Regarding claim 1, Fang teaches a method: 
A method comprising: receiving, by one or more processors, a set of fingerprints, each fingerprint including a set of features of a file; (“The feature extraction logic is configured to access one or more portions of the meta-information associated with each monitored event (hereinafter, “feature”) and provide that feature to the rule recommendation subsystem as described below. Herein, a “feature” may be categorized as either (1) a portion of the meta-information where an occurrence of such meta-information” (Fang col 3, rows 23-29)
clustering, by the one or more processors, the set of fingerprints into one or more clusters; (“Alternatively, the “feature” may constitute a number of occurrences (i.e., aggregate) of a particular event within a determined period of time that exceeds a set threshold signifying a malicious activity (e.g., excessive API calls, excessive function calls such as a Sleep function, etc.). The rule generation system further includes a data store and a rule recommendation subsystem. The data store provides temporary storage for the selected features associated with the events received via the receiver.” (Fang col 3, row 41-50))
and for each cluster of the one or more clusters: creating a proto-rule, (“Alternatively, the “feature” may constitute a number of occurrences (i.e., aggregate) of a particular event within a determined period of time that exceeds a set threshold signifying a malicious activity (e.g., excessive API calls, excessive function calls such as a Sleep function, etc.). The rule generation system further includes a data store and a rule recommendation subsystem. The data store provides temporary storage for the selected features associated with the events received via the receiver.” (Fang col 3, row 41-50))
determining if the candidate well-formed rule is a valid well-formed rule, (“Thereafter, the salient features are determined from the potential salient features by restricting the number of features associated with an event type from exceeding a maximum event threshold (e.g., less than 5 events, less than 3 events, etc.). Therefore, not all of the event types monitored by the rules generation system may be represented by a salient feature.” (Fang col 18, rows 13-19))
and in response to determining that the candidate well-formed rule is a valid well-formed rule, adding the valid well-formed rule to a set of malware detection rules. (“If the rule recommendations are verified, the salient features are used as a basis for generation of the provisional malware detection rules that control malware detection analyses by one or more cybersecurity appliance, and the provisional malware detection rules are uploaded to the cybersecurity appliance for use (operations 770 & 780).” (Fang col 18, rows 31-36))
Fang does not appear to teach simplifying the proto-rule using negative feedback to create a candidate well-formed rule, however, in an analogous art, Quan teaches a malware detection system and teaches the method further: 
simplifying the proto-rule using negative feedback to create a candidate well-formed rule, (“The system health reporting logic 380 is adapted to receive the incoming meta-information and utilize the ML predicted model 375 to determine (1) whether the malware detection system is operating at an optimal performance level or not, and (2) determine what configuration parameters are modifiable for adjusting operability of the malware detection system 120.sub.1 to operate at the optimal performance level. The system health reporting logic 380 may iteratively modify certain configuration parameters based on what configuration parameters are negatively influencing performance, and using the resulting affects as feedback to adjust the next iteration so as to tune in steps to a value or values that produces an optimal performance level the configuration of the malware detection system 120.sub.1.” (Quan Col 13, rows 33-45))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date, to modify the malware detection rule recommendation system of Fang, with the cybersecurity misconfiguration system of Quan. One would have been motivated to do so “the ml training model 370 continues further training to improve operability of the ML predictive model 375. (Quan col 13, rows 29-32)” 


Regarding claim 2, Fang teaches all of the features with respect to claim 1 as outlined above. Fang further teaches:
The method of claim 1, wherein creating the proto-rule comprises creating the proto-rule to have at least one condition for each feature in the set of features for a fingerprint.  (“For a group of features having a ML prediction score that surpasses a selected threshold and is not concentrated in a specific event type, which may be controlled by limiting number of the features that are considered to be the “salient” features (i.e. limit the number of features associated with any event type to less than a maximum event threshold). The salient features form the basis for the rule recommendations provided to an analytic system.” (Fang col 4, rows 46-51))

Regarding claim 3, Fang teaches all of the features with respect to claim 1 as outlined above. Fang further teaches:
wherein simplifying the proto-rule comprises: determining a score for each condition in the proto-rule; (“The action may include altering a sliding bar to change one or more threshold (score) parameters that defines whether a salient feature is malicious or benign or selecting a radio button to increase/decrease the number of events provided.” (Fang col 10, rows 10-14))
and removing from the proto-rule one or more conditions whose score is below a predetermined or configurable threshold. (“The alteration of the rule recommendations 160 may involve removal of, modification or addition to the salient features relied upon in the generation of the rule recommendations 160.” (Fang col 10 rows 1-4)) 

Regarding claim 5, Fang teaches all of the features with respect to claim 1 as outlined above. Fang further teaches:
wherein simplifying the proto-rule using negative feedback comprises: randomly selecting a subset of conditions in the proto-rule; (“Based on the scores assigned to the analyzed features, the rule generation system 120 operates as a filter by (i) reducing the number of analyzed features to be considered as salient features (referred to as “potential salient features”) to a first subset of analyzed features,” (Fang col 11, rows 23-27))
in response to determining that none of the conditions in the subset match any of the fingerprints in a database of clean fingerprints improving the score of each of the conditions in the subset; (“a first subset of analyzed features (potential salient features) are selected for those features having an assigned score that either … meets or falls below a second score threshold (benign features).” (Fang col 18, rows 8-13)) 
creating a second proto-rule from a cluster of clean fingerprints; (the rule modification message 180 may request a decrease/increase in a second score threshold utilized by the rule generation system 120, where the second score threshold identifies whether a scored feature is “benign” upon falling below the second score threshold. Hence, an increase or decrease of the second score threshold caused by the rule modification message 180 may increase or decrease the number of salient “benign” features selected for rule consideration.” (Fang col 10, rows 28-36))
comparing each condition in the proto-rule with each condition in the second proto-rule; “As an illustrative example, a first subset of analyzed features (potential salient features) are selected for those features having an assigned score that either (i) meets or exceeds a first score threshold (malicious features) or (ii) meets or falls below a second score threshold (benign features).” (Fang col 18, rows 8-13))
and in response to determining that a condition in the proto-rule is similar to a condition in the second proto-rule, reducing the score of the condition in the proto-rule. (“Based on the scores assigned to the analyzed features, the rule generation system 120 operates as a filter by (i) reducing the number of analyzed features to be considered as salient features (referred to as “potential salient features”) to a first subset of analyzed features, and (ii) further reducing the first subset of analyzed features to a second subset of analyzed features that represent the salient features.” (Fang col 11, rows 23-29))

Regarding claim 6, Fang teaches all of the features with respect to claims 1 and 6 as outlined above. Fang further teaches: 
The method of claim 5, further comprising: in response to determining that the condition in the proto-rule is different from each condition in the second proto-rule, increasing the score of the condition in the proto-rule. (“Additionally, or as an alternative, as a second illustrative example, the rule modification message 180 may request a decrease/increase in a second score threshold utilized by the rule generation system 120, where the second score threshold identifies whether a scored feature is “benign” upon falling below the second score threshold. Hence, an increase or decrease of the second score threshold caused by the rule modification message 180 may increase or decrease the number of salient “benign” features selected for rule consideration. (Fang col 10, rows 28-36))

Regarding claim 7, Fang teaches all of the features with respect to claims 1 and 5 as outlined above. Fang further teaches: 
wherein determining that the condition in the proto-rule is similar to the condition in the second proto-rule comprises determining that the condition in the second proto-rule is a subset of the condition in the proto-rule. (“The malware detection rules (or provisional malware detection rules) may include a string of Boolean logic that, when processed, more accurately identifying objects associated with malware given the elimination (or at least substantial decrease) of the subjective component in malware detection rule generation.” (Fang col 5, rows 53-58))

Regarding claim 8, Fang teaches all of the features with respect to claims 1 and 5 as outlined above. Fang further teaches: 
wherein determining that the condition in the proto-rule is similar to the condition in the second proto-rule comprises determining that the condition in the second proto-rule overlaps the condition in the proto-rule. (“The malware detection rules (or provisional malware detection rules) may include a string of Boolean logic that, when processed, more accurately identifying objects associated with malware given the elimination (or at least substantial decrease) of the subjective component in malware detection rule generation.” (Fang col 5, rows 53-58))

Regarding claim 9, Fang teaches all of the features with respect to claims 1 and 5 as outlined above. Fang further teaches: 
wherein determining that the condition in the proto-rule is similar to the condition in the second proto-rule comprises determining that the condition in the second proto-rule is the same as the condition in the proto-rule. (“The malware detection rules (or provisional malware detection rules) may include a string of Boolean logic that, when processed, more accurately identifying objects associated with malware given the elimination (or at least substantial decrease) of the subjective component in malware detection rule generation.” (Fang col 5, rows 53-58))
Regarding claim 12, Fang teaches a method: 
A system comprising: one or more processors; a machine-readable medium having stored thereon instructions that, when executed, cause the one or more processors to: receive a set of fingerprints, each fingerprint including a set of features of a file; (“The feature extraction logic is configured to access one or more portions of the meta-information associated with each monitored event (hereinafter, “feature”) and provide that feature to the rule recommendation subsystem as described below. Herein, a “feature” may be categorized as either (1) a portion of the meta-information where an occurrence of such meta-information” (Fang col 3, rows 23-29)
cluster the set of fingerprints into one or more clusters; (“Alternatively, the “feature” may constitute a number of occurrences (i.e., aggregate) of a particular event within a determined period of time that exceeds a set threshold signifying a malicious activity (e.g., excessive API calls, excessive function calls such as a Sleep function, etc.). The rule generation system further includes a data store and a rule recommendation subsystem. The data store provides temporary storage for the selected features associated with the events received via the receiver.” (Fang col 3, row 41-50))
and for each cluster of the one or more clusters: creating a proto-rule, (“Alternatively, the “feature” may constitute a number of occurrences (i.e., aggregate) of a particular event within a determined period of time that exceeds a set threshold signifying a malicious activity (e.g., excessive API calls, excessive function calls such as a Sleep function, etc.). The rule generation system further includes a data store and a rule recommendation subsystem. The data store provides temporary storage for the selected features associated with the events received via the receiver.” (Fang col 3, row 41-50))
determine if the candidate well-formed rule is a valid well-formed rule, (“Thereafter, the salient features are determined from the potential salient features by restricting the number of features associated with an event type from exceeding a maximum event threshold (e.g., less than 5 events, less than 3 events, etc.). Therefore, not all of the event types monitored by the rules generation system may be represented by a salient feature.” (Fang col 18, rows 13-19))
and in response to determining that the candidate well-formed rule is a valid well-formed rule, add the valid well-formed rule to a set of malware detection rules. (“If the rule recommendations are verified, the salient features are used as a basis for generation of the provisional malware detection rules that control malware detection analyses by one or more cybersecurity appliance, and the provisional malware detection rules are uploaded to the cybersecurity appliance for use (operations 770 & 780).” (Fang col 18, rows 31-36))
Fang does not appear to teach simplify the proto-rule using negative feedback to create a candidate well-formed rule, however, in an analogous art, Quan teaches a malware detection system and teaches the method further: 
simplify the proto-rule using negative feedback to create a candidate well-formed rule, (“The system health reporting logic 380 is adapted to receive the incoming meta-information and utilize the ML predicted model 375 to determine (1) whether the malware detection system is operating at an optimal performance level or not, and (2) determine what configuration parameters are modifiable for adjusting operability of the malware detection system 120.sub.1 to operate at the optimal performance level. The system health reporting logic 380 may iteratively modify certain configuration parameters based on what configuration parameters are negatively influencing performance, and using the resulting affects as feedback to adjust the next iteration so as to tune in steps to a value or values that produces an optimal performance level the configuration of the malware detection system 120.sub.1.” (Quan Col 13, rows 33-45))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date, to modify the malware detection rule recommendation system of Fang, with the cybersecurity misconfiguration system of Quan. One would have been motivated to do so “the ml training model 370 continues further training to improve operability of the ML predictive model 375. (Quan col 13, rows 29-32)” 

Regarding claim 13, Fang teaches all of the features with respect to claim 1 as outlined above. Fang further teaches:
wherein the proto-rule comprises at least one condition for each feature in the set of features for a fingerprint. (“For a group of features having a ML prediction score that surpasses a selected threshold and is not concentrated in a specific event type, which may be controlled by limiting number of the features that are considered to be the “salient” features (i.e. limit the number of features associated with any event type to less than a maximum event threshold). The salient features form the basis for the rule recommendations provided to an analytic system.” (Fang col 4, rows 46-51))

Regarding claim 14, Fang teaches all of the features with respect to claim 1 as outlined above. Fang further teaches:
wherein the instructions to simplify the proto-rule comprise instructions to cause the one or more processors to: determine a score for each condition in the proto-rule; (“The action may include altering a sliding bar to change one or more threshold (score) parameters that defines whether a salient feature is malicious or benign or selecting a radio button to increase/decrease the number of events provided.” (Fang col 10, rows 10-14))
and remove from the proto-rule one or more conditions whose score is below a predetermined or configurable threshold. (“The alteration of the rule recommendations 160 may involve removal of, modification or addition to the salient features relied upon in the generation of the rule recommendations 160.” (Fang col 10 rows 1-4)) 

Regarding claim 16, Fang teaches all of the features with respect to claim 1 as outlined above. Fang further teaches:
wherein the instructions to simplify the proto-rule comprise instructions to cause the one or more processors to: randomly select a subset of conditions in the proto-rule; (“Based on the scores assigned to the analyzed features, the rule generation system 120 operates as a filter by (i) reducing the number of analyzed features to be considered as salient features (referred to as “potential salient features”) to a first subset of analyzed features,” (Fang col 11, rows 23-27))
in response to a determination that none of the conditions in the subset match any of the fingerprints in a database of clean fingerprints improve the score of each of the conditions in the subset; (“a first subset of analyzed features (potential salient features) are selected for those features having an assigned score that either … meets or falls below a second score threshold (benign features).” (Fang col 18, rows 8-13)) 
create a second proto-rule from a cluster of clean fingerprints; (the rule modification message 180 may request a decrease/increase in a second score threshold utilized by the rule generation system 120, where the second score threshold identifies whether a scored feature is “benign” upon falling below the second score threshold. Hence, an increase or decrease of the second score threshold caused by the rule modification message 180 may increase or decrease the number of salient “benign” features selected for rule consideration.” (Fang col 10, rows 28-36))
compare each condition in the proto-rule with each condition in the second proto-rule; “As an illustrative example, a first subset of analyzed features (potential salient features) are selected for those features having an assigned score that either (i) meets or exceeds a first score threshold (malicious features) or (ii) meets or falls below a second score threshold (benign features).” (Fang col 18, rows 8-13))
and in response to a determination that a condition in the proto-rule is similar to a condition in the second proto-rule, reducing the score of the condition in the proto-rule." (“Based on the scores assigned to the analyzed features, the rule generation system 120 operates as a filter by (i) reducing the number of analyzed features to be considered as salient features (referred to as “potential salient features”) to a first subset of analyzed features, and (ii) further reducing the first subset of analyzed features to a second subset of analyzed features that represent the salient features.” (Fang col 11, rows 23-29))

Regarding claim 17, Fang teaches all of the features with respect to claims 1 and 6 as outlined above. Fang further teaches: 
wherein the instructions further comprise instructions to cause the one or more processors to: in response to a determination that the condition in the proto-rule is different from each condition in the second proto-rule, increase the score of the condition in the proto-rule. (“Additionally, or as an alternative, as a second illustrative example, the rule modification message 180 may request a decrease/increase in a second score threshold utilized by the rule generation system 120, where the second score threshold identifies whether a scored feature is “benign” upon falling below the second score threshold. Hence, an increase or decrease of the second score threshold caused by the rule modification message 180 may increase or decrease the number of salient “benign” features selected for rule consideration. (Fang col 10, rows 28-36))

Regarding claim 18, Fang teaches all of the features with respect to claims 1 and 5 as outlined above. Fang further teaches: 
wherein the determination that the condition in the proto-rule is similar to the condition in the second proto-rule comprises instructions to determine that the condition in the second proto-rule is a subset of the condition in the proto-rule. (“The malware detection rules (or provisional malware detection rules) may include a string of Boolean logic that, when processed, more accurately identifying objects associated with malware given the elimination (or at least substantial decrease) of the subjective component in malware detection rule generation.” (Fang col 5, rows 53-58))

Regarding claim 19, Fang teaches all of the features with respect to claims 1 and 5 as outlined above. Fang further teaches: 
wherein the determination that the condition in the proto-rule is similar to the condition in the second proto-rule comprises instructions to determine that the condition in the second proto-rule overlaps the condition in the proto-rule. (“The malware detection rules (or provisional malware detection rules) may include a string of Boolean logic that, when processed, more accurately identifying objects associated with malware given the elimination (or at least substantial decrease) of the subjective component in malware detection rule generation.” (Fang col 5, rows 53-58))

Regarding claim 20, Fang teaches all of the features with respect to claims 1 and 5 as outlined above. Fang further teaches: 
wherein the determination that the condition in the proto-rule is similar to the condition in the second proto-rule comprises instructions to determine that the condition in the second proto-rule is the same as the condition in the proto-rule. (“The malware detection rules (or provisional malware detection rules) may include a string of Boolean logic that, when processed, more accurately identifying objects associated with malware given the elimination (or at least substantial decrease) of the subjective component in malware detection rule generation.” (Fang col 5, rows 53-58))

Regarding claim 23, Fang teaches a method: 
A method comprising: receive a set of fingerprints, each fingerprint including a set of features of a file; (“The feature extraction logic is configured to access one or more portions of the meta-information associated with each monitored event (hereinafter, “feature”) and provide that feature to the rule recommendation subsystem as described below. Herein, a “feature” may be categorized as either (1) a portion of the meta-information where an occurrence of such meta-information” (Fang col 3, rows 23-29)
cluster the set of fingerprints into one or more clusters; (“Alternatively, the “feature” may constitute a number of occurrences (i.e., aggregate) of a particular event within a determined period of time that exceeds a set threshold signifying a malicious activity (e.g., excessive API calls, excessive function calls such as a Sleep function, etc.). The rule generation system further includes a data store and a rule recommendation subsystem. The data store provides temporary storage for the selected features associated with the events received via the receiver.” (Fang col 3, row 41-50))
and for each cluster of the one or more clusters: creating a proto-rule, (“Alternatively, the “feature” may constitute a number of occurrences (i.e., aggregate) of a particular event within a determined period of time that exceeds a set threshold signifying a malicious activity (e.g., excessive API calls, excessive function calls such as a Sleep function, etc.). The rule generation system further includes a data store and a rule recommendation subsystem. The data store provides temporary storage for the selected features associated with the events received via the receiver.” (Fang col 3, row 41-50))
determine if the candidate well-formed rule is a valid well-formed rule (“Thereafter, the salient features are determined from the potential salient features by restricting the number of features associated with an event type from exceeding a maximum event threshold (e.g., less than 5 events, less than 3 events, etc.). Therefore, not all of the event types monitored by the rules generation system may be represented by a salient feature.” (Fang col 18, rows 13-19))
and in response to a determination that the candidate well-formed rule is a valid well-formed rule, add the valid well-formed rule to a set of malware detection rules. (“If the rule recommendations are verified, the salient features are used as a basis for generation of the provisional malware detection rules that control malware detection analyses by one or more cybersecurity appliance, and the provisional malware detection rules are uploaded to the cybersecurity appliance for use (operations 770 & 780).” (Fang col 18, rows 31-36))
Fang does not appear to teach simplifying the proto-rule using negative feedback to create a candidate well-formed rule, however, in an analogous art, Quan teaches a malware detection system and teaches the method further: 
simplifying the proto-rule using negative feedback to create a candidate well-formed rule, (“The system health reporting logic 380 is adapted to receive the incoming meta-information and utilize the ML predicted model 375 to determine (1) whether the malware detection system is operating at an optimal performance level or not, and (2) determine what configuration parameters are modifiable for adjusting operability of the malware detection system 120.sub.1 to operate at the optimal performance level. The system health reporting logic 380 may iteratively modify certain configuration parameters based on what configuration parameters are negatively influencing performance, and using the resulting affects as feedback to adjust the next iteration so as to tune in steps to a value or values that produces an optimal performance level the configuration of the malware detection system 120.sub.1.” (Quan Col 13, rows 33-45))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date, to modify the malware detection rule recommendation system of Fang, with the cybersecurity misconfiguration system of Quan. One would have been motivated to do so “the ml training model 370 continues further training to improve operability of the ML predictive model 375. (Quan col 13, rows 29-32)” 


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over [US 11003773 B1] (Fang) and [US 10826931 B1] (Quan), hereinafter FQ, in view of [20170262633] (Miserendino), hereinafter [Miserendino].
Regarding claim 4, FQ teaches a method: 
and retaining in the proto-rule one or more conditions whose score is in a set of top scores and removing from the proto-rule conditions whose score is not in the set of top scores (“Thereafter, the salient features may be determined by restricting the number of features associated with an event type from exceeding a maximum event threshold. This may be accomplished by retaining the features for each event type having the highest and/or lowest scores.” (Fang col 11, rows 35-40))
FQ does not appear to teach the score based, at least in part, on respective fractions of fingerprints matching the condition in a database of clean fingerprints, a database of malware fingerprints, and a database of unknown fingerprints;, however, in an analogous art, Miserendino teaches a malware family classification system and teaches the method further: 
the score based, at least in part, on respective fractions of fingerprints matching the condition in a database of clean fingerprints, a database of malware fingerprints, and a database of unknown fingerprints; (“In embodiments, confidence scores are remapped such that the output is always relative to a “malicious” determination. Hence, a 0% score is equivalent to being 100% confident that the sample was benign, a 100% score is equivalent to a 100% confidence that a sample is malicious, and a 50% score is equal certainty between the two classes.” (0142))

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date, to modify the malware detection systems of FQ, with the malware classification system of Miserendino. One would have been motivated to do so as it would “gives the user the ability to dynamically tune the trade-off between system false positives and false negatives. (143)” 

Regarding claim 15, FQ teaches a method: 
and retaining in the proto-rule one or more conditions whose score is in a set of top scores and removing from the proto-rule conditions whose score is not in the set of top scores (“Thereafter, the salient features may be determined by restricting the number of features associated with an event type from exceeding a maximum event threshold. This may be accomplished by retaining the features for each event type having the highest and/or lowest scores.” (Fang col 11, rows 35-40))
FQ does not appear to teach the score based, at least in part, on respective fractions of fingerprints matching the condition in a database of clean fingerprints, a database of malware fingerprints, and a database of unknown fingerprints; , however, in an analogous art, Miserendino teaches a malware family classification system and teaches the method further: 
the score based, at least in part, on respective fractions of fingerprints matching the condition in a database of clean fingerprints, a database of malware fingerprints, and a database of unknown fingerprints; (“In embodiments, confidence scores are remapped such that the output is always relative to a “malicious” determination. Hence, a 0% score is equivalent to being 100% confident that the sample was benign, a 100% score is equivalent to a 100% confidence that a sample is malicious, and a 50% score is equal certainty between the two classes.” (0142))
Furthermore, it would have been obvious to one skilled in the art, before the effective filing date, to modify the malware detection systems of FQ, with the malware classification system of Miserendino. One would have been motivated to do so as it would “gives the user the ability to dynamically tune the trade-off between system false positives and false negatives. (143)” 
Allowable Subject Matter
Claims 10-11 and 21-22, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Chea can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN W COLLIER/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499